ON MOTION TO DISMISS APPEAL.
The offense is murder, punishment fixed at confinement in the penitentiary for life.
It appears from the motion of state's counsel to dismiss the appeal that on November 20, 1926, the appellant, who was in custody of the Sheriff of Brown County, made his escape; that he has not returned to custody or been recaptured, but that he is still at large. These facts appear from the affidavit of Burt Hise, Sheriff of Brown County, which accompanies the motion.
It also appears that counsel for the appellant has been notified of the filing of the motion to dismiss the appeal and that no opposition to the granting of the motion has been presented.
In obedience to the statute, Art. 824, C. C. P., 1925, the appeal is ordered dismissed.
Dismissed.